89 F.3d 826
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Collin FEARON, Jr. and Bradshaw Samuels, Plaintiffs,Billy BILLUPS, Plaintiff-Appellant,v.Eugene S. LEFEVRE, Superintendent, Clinton CorrectionalFacility, J.W. Curran, Deputy Superintendent of SecurityServices, D.A. McGuire, Deputy Superintendent of ProgramServices, T. Howard, Vocational School Supervisor, LeeAtkinson, Vocational School Instructor, Crane R. Rock,Substitute Vocational School Instructor, P. Welch,Chairperson of the Program Committee, J.J. Woods,Corrections Officer, R. Cox, Correspondence Supervisor, D.P.Maggy, Corrections Officer, Peter J. Paulson, Director ofthe New York State Library, New York State, StephanieWeldon, Law Librarian, Thomas A. Coughlin, III,Commissioner, Department of Correctional Services, MarionBorum, Deputy Commissioner of Programs, Leo Risceglia,Inspector General, John McCay, Coordinator of Law Libraries,Paul Garcia, Jr., Director, Inmate Grievance Program, KevinMcNiff, Chairman, State Commission of Corrections, KatharineWebb, Commissioner, J.E. Sullivan, ex-Deputy Superintendentof Security Services, M. O'Connor, Senior CorrectionsCounselor, R.J. Wolcott, Sergeant, L. Wilson, Sergeant, RoyLahart, Jr., Academic School Supervisor, Jean Schneider,Vocational School Instructor, Mike Raciot, Vocational SchoolInstructor, Dan Johnson, Substitute Vocational SchoolInstructor, Linda Campbell, Corrections Counselor, L.Wilson, Corrections Counselor, D. Albreach, Academic SchoolCounselor, Steven Jenette, Corrections Officer, L. Harvey,Corrections Officer, Henry C. Briquer, Notary Public, S.J.Rebideau, Corrections Officer in charge of IGRC, Ken Davies,Corrections Officer, George Rodriguez, Corrections Officer,Keith Reyell, Corrections Officer, F. Facteau, CorrectionsOfficer, Rodney Moody, Inmate Records Coordinator, R.B.Bombard, Corrections Officer, E.R. Dubrey, CorrectionsOfficer, D. Premore, Corrections Officer, G. Decille,Corrections Officer, B. Laventure, Corrections Officer, J.Stinson, Corrections Officer, C.J. Kelly, CorrectionsOfficer, C. Rodriguez, Corrections Officer D. Luca,Corrections Officer, G. Geraldmathos, Corrections Officer,Donald Wirthshafter, President of Lockrow's Inc., L.H.Douglas, Postmaster, U.S. Postal Service, Defendants-Appellees.
No. 95-2189.
United States Court of Appeals, Second Circuit.
Nov. 13, 1995.

Appearing for Appellant:  Billy Billups, pro se, Stormville, N.Y.
Appearing for Appellees:  Andrea Oser, Assistant Attorney General, Albany, N.Y.
Present LUMBARD, KEARSE and WINTER, Circuit Judges.

SUMMARY ORDER

1
This cause came on to be heard on the transcript of record from the United States District Court for the Northern District of New York, and was submitted by plaintiff-appellant pro se and by counsel for defendants-appellees.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Baer's Order and Opinion dated March 15, 1995.   In addition, we note that proof of negligence would not suffice to establish a deprivation of due process, see, e.g., Daniels v. Williams, 474 U.S. 327 (1986);  Davidson v. Cannon, 474 U.S. 344 (1986), and that the record provides no basis for an inference that nondelivery of the letter in question was the result of any intentional wrongdoing, rather than negligence.


3
We have considered all of plaintiff's contentions on this appeal and have found them to be without merit.   The judgment of the district court is affirmed.